600 N.W.2d 469 (1999)
Joseph W. SORCAN, Respondent,
v.
USX CORPORATION, Self-Insured, Relator.
No. C7-99-1093.
Supreme Court of Minnesota.
September 28, 1999.
James C. Paciotti, Duluth, for appellant.
Robert C. Falsani, Duluth, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 4, 1999, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $400 in attorney fees.
BY THE COURT:
James H. Gilbert
James H. Gilbert
Associate Justice